UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7736



TERENCE TERELL BRYAN,

                                             Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                             Defendant - Appellee.


                            No. 05-7743



TERENCE TERELL BRYAN,

                                             Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
LIEUTENANT QUICK; SERGEANT JOHNSON,

                                            Defendants - Appellees.


                            No. 05-7745



TERENCE TERELL BRYAN,

                                             Plaintiff - Appellant,

          versus
SOUTH CAROLINA DEPARTMENT     OF   CORRECTIONS;
EVANS GRIEVANCE STAFF,

                                             Defendants - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(CA-04-2260-4; CA-04-2355-4; CA-04-2361-4)


Submitted: January 19, 2006               Decided:      January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


No. 05-7743, affirmed; Nos. 05-7736      &   05-7745,    dismissed   by
unpublished per curiam opinion.


Terence Terell Bryan, Appellant Pro Se. Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

            In   these   consolidated    appeals,   Terence   Terell   Bryan

appeals the district court’s judgments adopting the magistrate

judge’s    report and recommendation, dismissing his complaints and

denying his Fed. R. Civ. P. 59(e) motions.          We dismiss the appeals

in 05-7736 and 05-7745 for lack of jurisdiction because the notices

of appeal were not timely filed.        We affirm the judgment and order

entered in 05-7743.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978).    A timely filed Rule 59(e) motion tolls the appeal

period until the motion is disposed.         The district court’s orders

denying the Rule 59(e) motions were entered on September 27, 2005.

The notices of appeal were filed, at the earliest, on October 28,

2005.*    Because Bryan failed to file timely notices of appeal or

obtain an extension or reopening of the appeal period, we dismiss

the appeals.


     *
      For the purpose of these appeals, we assume the dates
appearing on the notices of appeal are the earliest date they could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                  - 3 -
           With respect to 05-7743, we have reviewed the record, the

district   court’s    order,   the    magistrate   judge’s   report   and

recommendation and affirm for the reasons of the district court.

See Bryan v. South Carolina Dep’t of Corr., No. CA-04-2355-4

(D.S.C. Sept. 16 & Oct. 14, 2005).

           Accordingly, we affirm in part and dismiss in part.

Bryan has filed a motion for injunctive relief in no. 05-7736.         We

deny the motion.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                 No. 05-7743 - AFFIRMED
                                     Nos. 05-7736 & 05-7745 - DISMISSED




                                 - 4 -